407 F.2d 1142
Robert A. MOSES and Richard P. Moses, Executors of the Estate of Mrs. Miriam B. Moses, Deceased, Appellants,v.The MANUFACTURERS LIFE INSURANCE COMPANY, Appellee.
No. 12977.
United States Court of Appeals Fourth Circuit.
Argued March 6, 1969.
Decided March 10, 1969.

Philip Wittenberg, Sumter, S. C., (Wendell M. Levi, Sumter, S. C., on the brief) for appellants.
Marion Moise, Sumter, S. C., (Lee & Moise, Sumter, S. C., on the brief) for appellee.
Before SOBELOFF, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
The executors of Mrs. Miriam B. Moses, deceased, appeal from the entry of a judgment n. o. v. for defendant and certain evidentiary rulings made during trial in their suit against the insurance company, in which they sought damages for what by hindsight turned out to be an unwise and unprofitable election on her part to receive the proceeds of a retirement pension insurance policy as a straight annuity without any guarantee of minimum payment. Mrs. Moses died in June, 1966, approximately six months after having made the election.


2
We affirm the entry of judgment n. o. v. for defendant on the basis of the decision of the district judge. Moses et al. v. The Manufacturers Life Insurance Company, 298 F.Supp. 321 (D.S.C.1968). Our examination of the transcript of trial and pertinent authorities satisfies us that there was no error in the evidentiary rulings.


3
Affirmed.